SHAHOOD, J.
Appellant, Sharon McCants-Collie, appeals the Final Judgment of Dissolution of Marriage raising as her sole issue on appeal that the trial court erred in calculating child support because the support obligations were based on an incorrect income figure for the husband. We agree and reverse and remand for a new hearing to recalculate child support.
In his financial affidavit, the husband listed his occupation as a training manager with Technical Communications Corp. and a monthly gross income of $4,694.45, which was later increased to $5,577.00. In the *361Final Judgment of Dissolution of Marriage, the trial court found the husband’s gross monthly income to be $5,577. The child support guidelines worksheet, however, reflects a gross income for the husband in the amount of $557 and the child support obligations are based on that figure.
The error appears to be apparent on the face of the worksheet — $5,577 versus $577. The husband has not filed a brief in this appeal and we find nothing in the record to suggest that this was anything other than a typographical error which requires correction. We accordingly reverse and remand for a new hearing to recalculate child support based on the trial court’s findings.

Reversed and Remanded.

STONE and GROSS, JJ., concur.